PER CURIAM: *
Plaintiff-Appellant Linda Dunbar appeals the Rule 12(b) dismissal of her complaint against the myriad public and private defendants named in her lawsuit. We have painstakingly reviewed Dunbar’s brief and record excerpts as well as the four appellate briefs and record excerpts filed by the various Defendants-Appellees, and have independently considered the . record on appeal and the law applicable to Dunbar’s appeal and the underlying dismissal of her lawsuit. As a result of our review, we are satisfied that the district court committed no reversible error in dismissing Dunbar’s action with prejudice.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.